  

OCUMEN}
UNITED STATES DISTRICT COURT ‘TRONIC
SOUTHERN DISTRICT OF NEW YORK :
ERATE FILED: page
UNITED STATES OF AMERICA : INDICTMENT ~~ ,

 

~V.- : 19 Cr.

7 0 CI

JONATHAN SCHWEITZER,

 

iM 420

Defendant. aH.
~- 5 eee ee LLL LLL OX
COUNT ONE
(Possession of Child Pornography)
The Grand Jury further charges:
1. From at least in or about July 2018 up to and including

at least in or about March 2019, in the Southern District of New
York and elsewhere, JONATHAN SCHWEITZER, the defendant, knowingly
did possess and access with intent to view, and attempt to possess
and access with intent to view, a book, magazine, periodical, film,
videotape, computer disk, and other material that contained an
image of child pornography that had been mailed, shipped and
transported using a means and facility of interstate and foreign
commerce, and in and affecting interstate and foreign commerce by
any means, including by computer, and that was produced using
materials that had been mailed, shipped and transported in and
affecting interstate and foreign commerce by any means, including

by computer, to wit, SCHWEITZER possessed images of child

mae

NRE ONE
pornography, including images and videos of a prepubescent minor
who had not attained 12 years of age, on a laptop computer located
in New York, New York.
(Title 18, United States Code, Sections 2252A(a) (5) (B), (b) (2)
and 2.)
COUNT TWO
(Receipt and Distribution of Child Pornography)

The Grand Jury further charges:

2. From at least in or about July 2018 up to and including
at least in or about March 2019, in the Southern District of New
York and elsewhere, JONATHAN SCHWEITZER, the defendant, knowingly
did receive and distribute and attempt to receive and distribute
material that contains child pornography that had been mailed, and
using a means and facility of interstate and foreign commerce
shipped and transported in and affecting interstate and foreign
commerce by any means, including by computer, to wit, SCHWEITZER
received and distributed, and attempted to receive and distribute,
images of child pornography, including images and videos of a
prepubescent minor who had not attained 12 years of age, by means
of a peer-to-peer network, in New York, New York.

(Title 18, United States Code, Sections 2252A(a) (2) (B), (b) (1)
and 2.)
FORFEITURE ALLEGATION

 

3. As a result of committing the offense alleged in Counts
One and Two of this Indictment, JONATHAN SCHWEITZER, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 2253, any and all property, real or personal,
constituting or traceable to gross profits or other proceeds
obtained from said offenses and any and all property, real or
personal, used or intended to be used to commit or promote the
commission of said offenses or traceable to such property,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of said offenses.

Substitute Asset Provision

 

4. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a) cannot be located upon the exercise of due diligence;

b) has been transferred or sold to, or deposited with, a
third person;

on) has been placed beyond the jurisdiction of the Court;
d) has been substantially diminished in value; or
e) has been commingled with other property which cannot be

subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p), and Title 28, United States Code,

 
section 246l(c), to seek forfeiture of any other property of the
defendant up to the value of the above forfeitable property.
(Title 18, United States Code, Section 2253;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Lov tale Coobhun S. Bermmasr

FOREPERGGN GEOFWREYCS. BERMAN
United States Attorney

 

 

 

 
Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.
JONATHAN SCHWEITZER,

Defendant.

 

INDICTMENT
19 Cr.
(18 U.S.C. §§ 2252A(a) (2) (B),
2252A (a) (5) (B), 2252A(b) (1),
2252A(b) (2), and 2.)

GEOFFREY S. BERMAN
United States Attorney

ba fM tha
U

g] seg Pree jen, . CASE ASeient

 

 

re J. BAMOUNK
Carr, dst
